Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are now pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 12/11/20 by the applicant have been received and fully considered.

Allowable Subject Matter
Claims 1-20 are allowed over prior art of references
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Furthermore, the prior art of record fail to teach an apparatus and a corresponding method of using a controller wherein a global decoder in with “at least one reference-current generator coupled to the first and second sense amplifiers for supplying a reference reading current during a first 
Each dependent claim inherits the allowable subject matter from its respective independent claim(s) and is similarly allowed.

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Appl. Pub. No. 2013/0279237 (Huang), U.S. Patent Appl. Pub. No. 2011/0058135 (Kim) and U.S. Patent Appl. Pub. No. 2010/0195415 (Seko) disclose various phase change memory devices capable of differential reading (single-ended or double-ended) data but none of these references of prior arts of record, whether taken alone or in any reasonable combination, suggest the claimed limitations as described above.
Also, applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879.  The examiner can normally be reached on Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HIEN N. NGUYEN
Primary Examiner
Art Unit 2824


/HN/December 4, 2021

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824